Name: Commission Regulation (EC) No 2081/1999 of 30 September 1999 fixing the definitive aid for lemons for the 1998/1999 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities1. 10. 1999 L 256/45 COMMISSION REGULATION (EC) No 2081/1999 of 30 September 1999 fixing the definitive aid for lemons for the 1998/1999 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for prod- ucts of certain citrus fruits (1), as amended by Regulation (EC) No 858/1999 (2), and in particular Article 6 thereof, (1) Whereas Article 5(1) of Regulation (EC) No 2202/96 establishes a processing threshold for lemons of 444 000 tonnes; whereas Article 5(2) lays down that, for a given marketing year, overrunning of the processing threshold is to be assessed on the basis of the average of the quantities processed under the aid scheme during the last three marketing years, including the current one; whereas, Article 5(3) stipulates that when an overrun has been established the aid fixed for the current marketing year in the Annex to that Regulation is to be reduced by 1 % per tranche of the overrun equal to 4 440 tonnes; (2) Whereas the Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97, of 26 June 1997, laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (3), as last amended by Regulation (EC) No 1082/1999 (4), communicated the quantities of lemons delivered for processing under Regulation (EC) No 2202/96 for the 1998/99 marketing year; whereas, on the basis of those figures and of the quantities processed with benefit of the aid in the 1996/97 and 1997/98 marketing years, a procesing threshold overrun of 197 040 tonnes has been established; whereas, there- fore, the amounts of aid for lemons laid down in the Annex to Regulation (EC) No 2202/96 for the 1998/1999 marketing year must be reduced by 44 %; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/1999 marketing year, the aid for lemons fixed in the tables in the Annex to Regulation (EC) No 2202/96 shall be reduced by 44 %. When the aid is paid, account shall be taken of advances paid in accordance with Article 15 of Regulation (EC) No 1169/97. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 49. (2) OJ L 108, 27.4.1999, p. 8. (3) OJ L 169, 27.6.1997, p. 15. (4) OJ L 131, 27.5.1999, p. 24.